UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50302 TREY RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 16-1633636 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 5 Regent Street Livingston, NJ07039 (Address of principal executive offices) (973) 758-9555 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨No ý As of May 16, 2011, there were 8,053,568,518 shares outstanding of the registrant’s common stock. Table of Contents TREY RESOURCES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited): 3 Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Risk Factors 20 Item 3. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements TREY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS March 31, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $41,000 and $41,000 Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net of accumulated depreciationof $522,993 and $498,212 Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest Due to related parties Capital leases Deferred revenue Notes payable to related parties Convertible promissory note – related party, net of unamortized discount of $42,500 and $-0- - Convertible debentures Derivative liabilities Total current liabilities Commitments and contingencies - - Stockholders’ deficit: Preferred stock, $1.00 par value; authorized 1,000,000 shares; No shares issued and outstanding - - Common stock: Class A – par value $.0001; authorized 10,000,000,000 shares; 8,053,568,518 and 8,553,568,518 shares issued and outstanding Class B – par value $.0001: authorized 50,000,000 shares; no shares issued and outstanding - - Class C – par value $.0001; authorized 20,000,000 shares no shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Total Trey Resources stockholders’ deficit ) ) Non-controlling interest in SWK Technologies, Inc. ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents TREY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months EndedMarch 31, Product, net $ $ Service, net Total revenues, net Cost of revenues: Product Service Cost of revenues Gross profit Selling, general andAdministrative expenses : Selling expenses General and administrative expenses Depreciation and amortization Total selling, general and administrative expenses Income (loss) from operations ) Other income (expense) Gain on revaluation of derivatives Amortization of debt discount ) - Interest expense, net ) ) Total other income (expense) Net income Net income (loss) attributable to the noncontrolling interestin SWK Technologies, Inc. ) Net incomeattributabletoTrey Resources, Inc $ $ Net income per common share Basic and Fully Diluted $ $ Weighted Average Shares Basic Diluted See accompanying footnotes to the condensed consolidated financial statements 4 Table of Contents TREY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Amortization of debt discount - Beneficial interest - Derivative liability in excess of debt discount Gain on revaluation of derivative liability ) ) Return of shares for services not rendered ) - Changes in assets and liabilities: Accounts receivable ) ) Inventory - ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses Accrued interest Deferred revenue ) Due to related parties Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from convertible promissory note – related party - Repayment of related party loans - ) Repayment of convertible debentures ) - Repayment of capital leases obligations ) - Net used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ $ Cash paid during period for: Interest expense $
